Citation Nr: 0802636	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  05-36 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to restoration of service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by: Military Order of the Purple Heart 
of the U.S.A.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburg, Pennsylvania, which, in pertinent part, severed 
entitlement to service connection for PTSD.  

The Board notes that the record contains evidence that was 
not previously considered by the agency of original 
jurisdiction (AOJ) in regard to the claim on appeal and was 
not accompanied by a waiver of AOJ consideration.  As the 
appeal is being granted, it is not necessary for the RO to 
initially consider this evidence.  See 38 C.F.R. § 20.1304 
(2007). 



FINDINGS OF FACT

1.  In a March 2004 rating decision, the veteran was granted 
service connection for PTSD, effective July 24, 2002.

2.  A June 2005 rating decision severed service connection 
for the veteran's PTSD, effective September 1, 2005.

3.  The grant of service connection for PTSD was not the 
product of an undebatable error.



CONCLUSION OF LAW

The June 2005 rating decision severing service connection for 
PTSD was not proper and restoration of service connection is 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.105, 3.159 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Legal Criteria

Once service connection has been granted, the award of 
service connection will be severed only where evidence 
establishes that the original grant of service connection was 
clearly and unmistakably erroneous, and only after certain 
procedural safeguards have been met.  Daniels v. Gober, 10 
Vet. App. 747 (1997); 38 C.F.R. § 3.105(d).

A finding of CUE requires: (1) that either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., more than a disagreement as to how the 
facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at that time were incorrectly 
applied; (2) that the error must be "undebateable" and of the 
sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made"; and (3) that a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992)).

CUE is a very specific and a very rare kind of "error."  It 
is a kind of error, of fact or of law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Thus, even where the premise of error is accepted, if it is 
not absolutely clear that a different result would have 
ensued, the error complained of could not be clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) 
(citing Russell, 3 Vet. App. at 313).

CUE requires more than a disagreement as to how the facts 
were weighed or evaluated.  See Crippen v. Brown, 9 Vet. App. 
412 (1996).  Mere disagreement with how the RO evaluated the 
facts is inadequate for a determination of CUE.  See Luallen 
v. Brown, 8 Vet. App. 92, 95 (1995).

The CUE standard that applies to a veteran's CUE challenge to 
a prior adverse determination under Section 3.105(a) is also 
applicable to VA's severance determination under Section 
3.105(d).  VA has the burden of proof to establish that the 
original grant was clearly and unmistakably erroneous.  The 
proof required to meet this burden is the same as a 
claimant's burden in attempting to overturn a final decision 
on the basis of clear and unmistakable error.  Baughman v. 
Derwinski, 1 Vet. App. 563, 566 (1991).

The severance decision focuses--not on whether the original 
decision was clearly erroneous--but on whether the current 
"evidence establishes that [service connection] is clearly 
erroneous."  Stallworth v. Nicholson, 20 Vet. App. 482 
(2006).

The evidence that may be considered in determining whether 
severance is proper under 38 C.F.R. § 3.105(d), however, is 
not limited to the evidence before the RO at the time of the 
initial service connection award.  Daniels v. Gober, 10 Vet. 
App. 474, 480 (1997); Venturella v. Gober, 10 Vet. App. 340, 
342-43 (1997).  Because 38 C.F.R. § 3.105(d) specifically 
contemplates that a change in diagnosis or change in law or 
interpretation of law may be accepted as a basis for 
severance, the regulation contemplates the consideration of 
evidence acquired after the original grant of service 
connection.  Venturella, supra.  

Analysis

The veteran was given proper notice and appropriate time to 
respond before service connection for his PTSD was severed.  
38 C.F.R. § 3.105(d).  The RO proposed to severe service 
connection for PTSD in a July 2004 rating decision.  The 
veteran was advised in an August 2005 letter of the proposed 
severance, and informed that he could submit evidence showing 
that he had been diagnosed with PTSD and request a hearing 
within 60 days of the proposed severance.  Thereafter, by 
rating decision dated in June 2005, the RO severed the 
veteran's service connection for PTSD, effective September 1, 
2005. 

In its July 2004 rating decision proposing to sever service 
connection for PTSD, the RO noted that the December 2002 and 
May 2004 VA examiners, as well as the two VA psychiatrists 
who reviewed the veteran's records in July 2004, found that 
the veteran did not meet the criteria for a diagnosis of 
PTSD.  The RO added that while the record contained a 
diagnosis of PTSD from the veteran's private psychologist, it 
was unclear how the psychologist arrived at this diagnosis as 
the veteran did not report any specific stressors and had 
reported few PTSD symptoms.  

The record also contains outpatient treatment records from 
the VAMC showing that the veteran was diagnosed with PTSD in 
August 2003 and has participated in individual therapy 
through February 2006.  In addition, the veteran has 
submitted a copy of an October 2005 private psychological 
evaluation conducted by another private psychiatrist who 
diagnosed PTSD.  The veteran was also provided a VA 
psychiatric examination in January 2005 and the examiner 
found that it was not possible to confirm a diagnosis of 
PTSD.  In support of his claim, the veteran has also 
submitted statements from friends and family members 
describing his PTSD symptoms.

As noted above, CUE is a very rare and specific form of 
error.  It is the kind of error of fact or law "to which 
reasonable minds could not differ."  See Fugo v. Brown, 
supra.  The error must be undebateable.  The Board finds that 
the veteran's grant of service connection in March 2004 was 
not clearly and unmistakably erroneous.  The veteran was 
found to not meet the criteria for a diagnosis of PTSD by the 
December 2002, May 2004, and January 2005 VA examiners, and 
by the two member psychiatric panel in July 2004; however, 
PTSD was diagnosed by psychiatrists at the VAMC and by two 
private psychiatrists.  While the most probative evidence 
might be against the grant of service connection, severance 
requires that the evidence be clear and unmistakable.  The 
record shows that there is debate among mental health 
professionals as to whether the veteran meets the criteria 
for PTSD.  

The Board cannot conclude that the grant of service 
connection for PTSD was CUE as there is significant medical 
and lay evidence supportive of the diagnosis.  VA has the 
burden of proving that the grant of service connection was 
CUE, and this burden has not been met.  Restoration of 
service connection for PTSD is warranted.  


ORDER

Entitlement to restoration of service connection for PTSD is 
granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


